DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election of Group I, claims 1-11 and 21, in the reply filed on 07/12/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 7, the claim depends upon claim 1 which establishes that at least a portion of a shell of a helmet is positioned within the mold.  Claim 7 then recites the limitation “further comprising securing a shell to the surface 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6, 8-11 and 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang-Ree et al. (PN 7140049) in view of Carley (Pub No 2003/0111852).
With regards to claim 1, Lang-Ree teaches a method of making a helmet comprising positioning a surface reinforcing component (protective layers 40) into 
In a similar field of endeavor, Carley teaches a method for making a reinforced foam component in which a two part mold is provided (Fig. 5), the reinforcing element is positioned within the mold, a skin or facia may be combined with this to form a fully integrated product using standard molding technology (¶ 0121-0122, Fig. 6) similar to the method of back molding foam in a helmet in Lang-Ree, and foam beads are injected into the mold cavity similar to the method of Lang-Ree and provided with steam in order to foam and form the finished part with an encapsulated reinforcement member (¶ 0094-0096, 0107).  Carley teaches that it was known in the art at the time the invention was effectively filed to include holes or barbs on the reinforcing member such that the foam may either pass through or enhance the securing of the mold to the reinforcing member (Fig. 1, ¶ 0023, 0091, either of a hole or a barb as discussed in Carley is interpreted to read upon the term “anchor feature”).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include either holes in or barbs on one or more surfaces of the reinforcing component of Lang-Ree as taught by Carley as both relate to embedding a 
With regards to claims 2 and 3, Lang-Ree teaches using expandable polystyrene that is injected with steam (Fig. 4, col 4 ln 1-24).
With regards to claim 4, as discussed in Carley the expansion of the beads causes the foam to penetrate the anchor features (Fig. 1, ¶ 0023, 0091).
With regards to claims 5 and 6, Lang-Ree teaches that shell is adhered as a result of being molded, and in particular bonds well with the material of the reinforcing component (Fig. 3, col 3 ln 12-41).
With regards to claim 8, Lang-Ree teaches that the surface reinforcing component is along a brim portion of the shell (Fig. 2, 3, edge of the opening of the shell).
With regards to claim 9, Lang-Ree in view of Carley as applied to claim 1 above teaches including openings in the surface of the reinforcing component which are interpreted to read upon being a loop shaped structure.
With regards to claim 10, Lang-Ree in view of Carley as applied to claim 1 above teaches including one or more openings in the surface of the reinforcing component.  A plurality of openings in the reinforcing component is interpreted to read upon a plurality of connected loop shaped structures as they would be connected by virtue of being in the reinforcing component.
With regards to claim 11, Carley teaches using a barb which is interpreted to read upon the term “hook”.
With regards to claim 21, Lang-Ree teaches covering a portion of an edge of the shell (Fig. 3).

Claims 1-6 and 8-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chiarella (PN 5088130) in view of Lang-Ree et al. (PN 7140049).
With regards to claim 1, Chiarella teaches a method of making a helmet (Abstract) comprising a thin shell (28) molded into the surface of a foam shell (21) (Fig. 5, 6, col 5 ln 56-64).  Chiarella teaches that the helmet includes a surface reinforcing component (22) that is embedded within the foam shell such as a polystyrene shell (Fig. 3, 7, 8, col 5 ln 32-55).  Chiarella teaches embedding the infrastructure or reinforcing components in the foam (col 6 ln 19-29) and teaches that the infrastructure is provided with a plurality of openings to facilitate it being integrated into the foam shell (col 6 ln 30-41, plurality of openings in the infrastructure are interpreted to read upon anchor features).  While Chiarella teaches the formation of a helmet comprising a molded-on shell, an expanded polystyrene foam and an embedded reinforcement member, Chiarella does not explicitly teach placing the shell and the reinforcing member in a mold, providing expandable material into the mold and foaming the expandable material to embed the reinforcement member.
In a similar field of endeavor Lang-Ree teaches a method of making a helmet comprising positioning a surface reinforcing component (protective layers 40) into a mold along with at least a portion of a shell of a helmet, providing an expandable material in the form of expandable polystyrene (EPS) in the mold 
With regards to claims 2 and 3, Chiarella teaches using polystyrene (col 5 ln 32-55) and Lang-Ree teaches using expandable polystyrene that is injected with steam (Fig. 4, col 4 ln 1-24).
With regards to claim 4, Chiarella teaches that the infrastructure member is embedded in the foam which comprises the holes into which the foam will expand.
With regards to claims 5 and 6, Lang-Ree teaches that shell is adhered as a result of being molded, and in particular bonds well with the material of the reinforcing component (Fig. 3, col 3 ln 12-41).
With regards to claim 8, Chiarella teaches that the infrastructure component includes at least a portion along a brim portion of the helmet (Fig. 3).
With regards to claims 9 and 10, Chiarella teaches that the infrastructure member comprises a plurality of connected holes (Fig. 7 and 8) interpreted to read upon a plurality of interconnected loop structures.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lang-Ree et al. (PN 7140049) in view of Carley (Pub No 2003/0111852) as applied to claim 1 above, and further in view of Jacobsen (PN 8020219).
With regards to claim 7, Lang-Ree in view of Carley teaches a method for molding a helmet comprising an outer shell, a foam core and a reinforcing member, but does not explicitly teach including a plurality of coupling elements between the reinforcing member and the outer shell; however, as discussed in Jacobsen it was known in the art at the time the invention was effectively filed to incorporate coupling means between an outer portion of a helmet and the inner reinforcing means within a mold to allow for forming strap attachments in-mold (Abstract, Fig. 2B, 3A, 4).  It would have been obvious to one of ordinary skill to couple the outer skin and inner reinforcing member of Lang-Ree with similar strap housings as taught by Jacobsen as both relate to similarly molded helmets presenting a reasonable expectation of success, and doing so provides in-mold formed strap housings yielding predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GALEN H HAUTH/Primary Examiner, Art Unit 1742